Citation Nr: 1300184	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  12-13 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a stomach disorder (also claimed as ulcers).

2.  Entitlement to service connection for a pancreatic disorder.

3.  Entitlement to service connection for kidney stones.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO denied entitlement to service connection for a stomach disorder (also claimed as ulcers) and pancreatic disorder with kidney stones.  As discussed below, the Veteran has been diagnosed with kidney stones which appear to be a disease that is distinct from a pancreatic disorder.  As such, the issues have been recharacterized accordingly.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the available service treatment records reveals no complaints, treatment or diagnosis of a stomach, pancreatic, or kidney disorder.  At a November 1952 separation examination the appellant's abdomen and genitourinary system were clinically evaluated as normal.

There are no pertinent postservice medical records available until several decades after the appellant's separation from active duty.

In written statements, see, e.g., an August 2010 statement, the Veteran claims that he was in an in-service motor vehicle accident.  He reports that as a result of the accident he was scraped, "but otherwise OK."  Following the accident, however, he alleges that he was forced to lie, and as a result has experienced stomach symptoms since service.  He specifically reports being treated for ulcers, pancreatic disorders, and kidney stones.  

While some service treatment records are available, some may have been destroyed by a 1973 fire at the National Personnel Records Center, and are unavailable.  Most of the private treatment records identified by the Veteran are unavailable.  The private treatment records in the claims file and the VA treatment records in the Virtual VA file reflect complaints of symptoms such as stomach and flank pain and treatment for kidney stones many years after the appellant's separation from active duty.  An April 2011 VA treatment note indicated that the Veteran alleged that he has experienced heartburn after eating since service.

VA's duty to assist includes providing a VA examination when there is evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the symptoms of a disability may be associated with service is low.  Id. at 83.  In addition, VA's duties to assist is heightened when service treatment records have likely been destroyed by fire.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  While the evidence, including the Veteran's statements, of the precise nature of his current disability or disabilities is unclear, a claimant cannot be expected to precisely delineate the medical nature or diagnosis of his disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  In these circumstances, the Board finds that a VA examination would be helpful in resolving the issue of the nature and etiology of any current disorders relating to the stomach, pancreas, and kidney stones.

Finally, when service treatment records have likely been destroyed by fire, the RO must assist the Veteran in obtaining sufficient evidence from alternate or collateral sources.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO should ensure that all alternate or collateral sources have been considered and appropriate action taken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must ensure that all alternate or collateral sources have been considered and appropriate action taken with regard to securing the appellant's service treatment records.  Further, while VA has attempted to contact the private health care providers identified by the Veteran, and while those efforts have not yielded any pertinent and competent evidence linking any claimed disorder to service, the RO should invite the claimant to personally attempt to contact those providers himself to see if he personally can secure any pertinent evidence which might link a claimed disorder to his active duty service. 

2.  Thereafter, schedule the Veteran for an appropriate VA examinations to determine the nature and etiology of any current stomach, pancreas, or kidney disorder.  All indicated tests should be accomplished.  The claims file, access to Virtual VA, and a copy of this remand must be available for review by the examiner or examiners.  The examiner is to diagnose any current pertinent disability affecting the stomach, pancreas or kidney.  The examiner is to then address whether it is at least as likely as not, i.e., is there a 50/50 chance or greater, that any diagnosed disorder is etiologically related to service.  The examiner is to address the statements of the Veteran which allege that he was involved in a motor vehicle accident, that he was thereafter asked to lie about the accident, and that he subsequently developed stomach, pancreatic and kidney  symptoms.  The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2012).

4.  The AMC/RO must ensure that the examination report is in complete compliance with the directives of this remand.  The RO must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA.  If the examination report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

